January 8, 2008 Ms. Mara Ransom Legal Branch Chief U. S. Securities and Exchange Commission Division of Corporation Finance Office of Chief Counsel 100 F Street, N.E. Washington, D.C. 20549 Via: EDGAR and U. S. Mail Re:Advance Auto Parts, Inc. – Comment Letter Form 10-K for Fiscal Year December 30, 2006 Filed February 28, 2007 File No. 001-16797 Definitive Proxy Statement on Schedule 14A Filed April 11, 2007 File No. 001-16797 Dear Ms. Ransom: In reference to your letter dated December 31, 2007, and in accordance with our telephone conversation yesterday, we will respond to the inquiries set forth in your letter on or before January 31, 2008. As we indicated in our conversation, your contact information for our Chief Financial Officer, Michael O. Moore, should be updated to show (540) 561-6445 as the correct telecopier number for Mr. Moore. Please contact me if you have any questions regarding this correspondence. Very truly yours, /s/ Rachel E. Geiersbach Rachel E. Geiersbach Cc: H. Christopher Owings, Assistant Director Brian McAllister, Staff Accountant Michael Moran, Accounting Branch Chief Michael O. Moore, Executive Vice President, Chief Financial Officer Advance Auto Parts, Inc.
